DETAILED ACTION
This action is in response to the amendment filed 17 June 2022.
Claims 1, 4, 5, 8, 9, 11–16, 19–27 are pending. Claims 1, 14, and 20 are independent.
Claims 1, 4, 5, 8, 9, 11–16, 19–27 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
In response to Applicant's argument that the examiner has not provided an explanation of “how” to combine the teachings of Kirn or Bourdev (remarks, p. 13), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that a reasonable expectation of success has not been provided. Computer-implemented inventions have a high level of predictability (see MPEP § 2161.01(III)) as any combination of teachings involves writing program code to cause the computer to perform the disclosed functions. Therefore, a person having ordinary skill in the art would have had a reasonable expectation of success. Applicant has not provided any evidence showing otherwise (see MPEP § 2143.02(II)); attorney arguments cannot replace evidence (see MPEP § 2145(I)).
Applicant argues for the remaining claims based on their similarity or dependence from claim 1, which has been addressed above.
Regarding the amendments, new grounds of rejection have been made in view of Velasco and Wong.
Claim Interpretation
Claim 20 is interpreted as reciting only non-transitory embodiments based on the specification, ¶ 120.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 11–16, 19–23, 25, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Miser (“iTunes and iCloud for iPhone, iPad, & iPod touch Absolute Beginner’s Guide”) in view of Getsch (US 2007/0094608 A1), Alexander et al. (“Excel 2016 Formulas”) [hereinafter Alexander], Kirn (US 8,601,326 B1), Bourdev (US 7,343,551 B1), and Velasco (US 2013/0018873 A1).
Regarding independent claim 1, Miser teaches [a] computing system comprising:	at least one storage device configured to store data,	wherein the computing system, via execution of program instructions by the one or more processors, is configured to:	[…]	populate a selectable dropdown user interface element to include a plurality of metadata item values selectable via the selectable dropdown user interface element, […], and […]; A user can select a song or other media item [data item] from a library [set of data items], and open an “Info” pane for viewing and/or editing various metadata (Miser, p. 5). The “genre” metadata can be changed by selecting a different value using a drop-down box (Miser, p. 6).	[…]	receive, via [a] second interactive user interface portion, an addition of a new metadata item value to the plurality of metadata item values associated with the selectable dropdown user interface element; The user can also edit the metadata when viewing the item in a “content pane” that displays a spreadsheet/table view of the data items, with columns for the different types of metadata (Miser, p. 8). The user can add new genres by typing in either the “info pane” or “content pane” (Miser, p. 6 “tip” box and p. 8 fig. 6.5).	in response to receiving the addition of the new metadata item value, […] dynamically update selection options in the selectable dropdown user interface element based on the addition of the new metadata item value; and The new genre is added to the drop-down menu for use with other items (Miser, p. 6, “tip” box).
Miser teaches editing metadata using a drop-down box, and adding new metadata values, but does not expressly teach a separate interface portion displaying the corresponding item values. However, Getsch teaches:	wherein the first interactive user interface portion includes a plurality of selectable dropdown user interface elements including the selectable dropdown user interface element A GUI comprising a number of elements, such as listboxes or comboboxes (Getsch, ¶¶ 23, 27, FIG. 3).	in response to receiving, via the first interactive user interface portion, a selection of a user interface element to edit one or more of a plurality of metadata item values, cause display of a second interactive user interface portion overlaid on the first interactive user interface portion, […]; A user may edit the items in a GUI element by, e.g. right-clicking and selecting a menu item [user interface element] (Getsch, ¶ 29).	receive, via the second interactive user interface portion, an addition of a new metadata item value to the plurality of metadata item values associated with the selectable dropdown user interface element; The user can add a new item to the GUI element by selecting a button (Getsch, ¶ 40, FIG. 5 item 506).	[in response to receiving the addition of the new metadata item value,] and further in response to the user exiting the second interactive user interface portion and returning to the first interactive user interface portion, [dynamically update selection options in the selectable dropdown user interface element based on the addition of the new metadata item value.] The user can close the edit user interface and modify the items in the GUI element by clicking an OK button (Getsch, ¶¶ 41–42, FIG. 5 item 508). The database storing the data is modified and the corresponding GUI element is updated/refreshed (Getsch, ¶¶ 43–44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Getsch with those of Miser. One would have been motivated to do so in order to make it easier for the user to add or modify the data items in the GUI elements (Getsch, ¶¶ 4, 7).
Miser/Getsch teaches adding new metadata values to a drop-down box via a spreadsheet (Miser, p. 7–8), and storing data items for a GUI element in a table (Getsch, ¶ 26, FIG. 2) but does not expressly teach viewing and editing the data items for a GUI element via a spreadsheet. However, Alexander teaches:	wherein the second interactive user interface portion includes at least an editable spreadsheet including a plurality of columns each corresponding to different ones of the plurality of selectable dropdown user interface elements, and wherein the spreadsheet further includes rows corresponding to metadata item values associated with the respective selectable dropdown user interface elements Drop-down boxes may be populated based on the contents of a single column or row of a spreadsheet; each row/column in the range contains a single entry in the list of items in the drop-down box (Alexander, p. 5). Multiple drop-down boxes bound to multiple different columns may exist (Alexander, p. 10). Additional items may be added to the columns, growing the corresponding list (Alexander, p. 11–13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Alexander with those of Miser. Doing so would have been a matter of substituting a known element (editing a drop-down box with a spreadsheet or table, as in Alexander) for another (editing a drop-down box using a text box, as in Getsch) to yield a predictable result (a metadata editor wherein the contents of a drop-down box can be viewed and edited in a spreadsheet/table interface).
Miser/Getsch/Alexander teaches editing metadata, but does not expressly teach finding missing metadata. However, Kirn teaches:	in response to receiving, via a first interactive user interface portion, a selection of a scope filter, wherein the scope filter is associated with a set of metadata item types: A user can select a data quality monitor [scope filter] using a user interface (Kirn, col. 16 l. 40–60). The data quality monitor may filter for missing properties [metadata] (Kirn, col. 17 l. 5–15). The data quality monitor may specify multiple missing properties, as well as whether to match all or any of the missing properties, or a minimum number of the missing properties (Kirn, col. 18 l. 40–65).	filter a set of data items to include only those data items of the set of data items that are missing metadata item values for metadata items matching the metadata item types; and Objects [data items] matching the executed data quality monitor are displayed in the user interface (Kirn, col. 18 l. 40–45).	display a listing of the filtered set of data items; A number of the matched objects are displayed, e.g. as a list of icons (Kirn, col. 19 l. 10–30, FIG. 10)	in response to receiving, via the first interactive user interface portion, a selection of a first data item of the filtered set of data items: 	provide an indication of a missing metadata item value; The user can choose to analyze the matched objects (Kirn, col. 19 l. 15–30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kirn with those of Miser/Getsch/Alexander. One would have been motivated to do so in order to make it easier for the user to find missing values, thus improving the data quality (Kirn, col. 1 l. 1–20).
Miser/Getsch/Alexander/Kirn teaches inputting metadata using a drop-down menu, including suggesting built-in values (Miser, p. 6), but does not expressly teach suggesting a metadata value based on analysis of data items. However, Bourdev teaches:	for the missing metadata item value, analyze at least one of data related to the first data item or data items similar to the first data item to determine one or more suggested metadata item values for the missing metadata item value; and An auto-fill engine provides proposed values for input in a form field (Bourdev, col. 2 ll. 5–50). The proposed values can be based on observed values input in other fields (Bourdev, col. 2 ll. 50–60) and may be values that were previously observed to be input (Bourdev, col. 6 ll. 15–25).	wherein the plurality of metadata item values includes the one or more suggested metadata item values The proposed values for the field can be displayed and selected using a pull-down [drop-down] menu (Bourdev, col. 9 ll. 35–50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bourdev with those of Miser/Getsch/Alexander/Kirn. One would have been motivated to do so in order to make the process of adding metadata values (i.e., filling the fields) faster and less tedious (Bourdev, col. 4 ll. 50–65).
Miser/Getsch/Alexander/Kirn/Bourdev teaches saving modified metadata, but does not expressly teach storing the modified metadata separately without overwriting the original metadata. However, Velasco teaches:	in response to the user confirming the selection of a metadata item value in lieu of the missing metadata item value, generate a second set of data items, wherein: A modification is made to metadata (Velasco, ¶¶ 16–19).	the second set of data items includes the first data item and its associated metadata item values, The modification results in storage of the metadata as a new version (Velasco, ¶¶ 16–19).	the missing metadata item value is replaced by the selected metadata item value in the second set of data items, The modification is to a portion of the metadata, e.g. a change of a document name [an item value] (Velasco, ¶¶ 16–19).	the computing system stores the second set of data items independently from the first set of data items, and Each version of the metadata is stored independently (Velasco, ¶¶ 16–19).	the first set of data items is not modified in response to the user confirming selection of the metadata item value. The versions are stored separately and independently, such that comparisons can be made between versions [i.e., the original remains unchanged] (Velasco, ¶¶ 20–23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Velasco with those of Miser/Getsch/Alexander/Kirn/Bourdev. One would have been motivated to do so in order to make it easier to monitor and/or control changes to the metadata (Velasco, ¶ 13).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the selectable dropdown user interface element indicates a missing metadata item value of the data item. Finding data that is missing properties [metadata] (Kirn, col. 18 l. 15–40).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the computing system is further configured to:	in response to using a dropdown user interface to select a metadata item value of the plurality of metadata item values, enrich the data item with the selected metadata item value. The changes made in the “info pane” (including the drop-down box) are saved when clicking OK to exit the window (Miser, p. 6).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the updated set of data items only includes data items from the set of data items with replaced metadata item values. In one embodiment, each different type of metadata is stored separately, such that a modification to one type of metadata results in the addition of a new version of only that metadata type (Velasco, ¶ 18).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the metadata item value associated with the data item is pre-selected as a selected option of the selectable dropdown. The current genre selection is preselected in the drop-down box (Miser, figs. 6.3, 6.4, 6.5).
Regarding dependent claim 12, the rejection of parent claim 1 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the first interactive user interface portion is further configured to:	receive user inputs modifying, deleting, or adding user comments associated with the corresponding data item. The user can add comments to the item in a free-form text field (Miser, p. 5, figs. 6.3 and 6.4).
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated and Miser/Getsch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the computing system is further configured to:	provide a counter for a total number of data items of the filtered set of data items with any missing metadata item values matching the selected data type. The number of objects matching the criteria (i.e., missing properties) specified in the chosen data quality monitor is displayed (Kirn, col. 19 l. 15–25).
Regarding independent claim 14, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 19, this claim recites limitations similar to those of claim 8, and therefore is rejected for the same reasons.
Regarding independent claim 20, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Miser/Gestch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein said analyzing is performed by an artificial intelligence or machine learning model, and wherein the computing system is further configured to: 	determine, using the artificial intelligence or machine learning model, a confidence associated with each of the one or more suggested metadata item values; and The auto-fill engine uses a number of heuristics [artificial intelligence] to generate a likelihood value [confidence] for each of the proposed values (Bourdev, col. 5 l. 55 to col. 6 l. 5, 	only include, in the plurality of metadata item values, suggested metadata item values that satisfy a confidence threshold. The proposed values can be presented in an order based on the likelihood values, and may be limited to those proposed values having a likelihood value above a threshold (Bourdev, col. 2 ll. 30–50).
Regarding dependent claim 22, the rejection of parent claim 8 is incorporated and Miser/Gestch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the computing system is further configured to: generate an enrichment activity summary based on the second set of data items. The user can direct the system to determine differences between two versions of metadata, including the user who made the changes and the extent to which the values differ, which are then displayed in a graphical user interface (Velasco, ¶¶ 20–28).
Regarding dependent claim 23, the rejection of parent claim 1 is incorporated and Miser/Gestch/Alexander/Kirn/Bourdev/Velasco further teaches:	wherein the second set of data items includes all data items from the first set of data items, and further includes all replaced metadata item values. In one embodiment, a change to a portion of the metadata results in storage of the entire metadata in a new version construct (Velasco, ¶ 17).
Regarding dependent claim 25, this claim recites limitations similar to those of claim 22, and therefore is rejected for the same reasons.
Regarding dependent claim 26, this claim recites limitations similar to those of claim 23, and therefore is rejected for the same reasons.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Miser in view of Getsch, Alexander, Kirn, Bourdev, and Velasco, further in view of Gassner et al. (US 2019/0147181 A1) [hereinafter Gassner].
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated. Miser/Getsch/Alexander/Kirn/Bourdev/Velasco teaches editing metadata for data items, but does not expressly teach concealing data items based on access restrictions. However, Gassner teaches:	wherein a user is associated with one or more data item access restrictions and the computing system conceals from the user one or more sets of data items from selection. Records with fields that may be hidden or read-only depending on a user’s permissions (Gassner, ¶¶ 39–48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gassner with those of Miser/Getsch/Alexander/Kirn/Bourdev/Velasco. One would have been motivated to do so in order to make it easier for the user to see what they are allowed to do (Gassner, ¶ 10).
Claims 24 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Miser in view of Getsch, Alexander, Kirn, Bourdev, and Velasco, further in view of Wong et al. (US 2015/0172329 A1) [hereinafter Wong].
Regarding dependent claim 24, the rejection of parent claim 1 is incorporated. Miser/Gestch/Alexander/Kirn/Bourdev/Velasco teaches updating metadata using a user interface, but does not expressly teach updating a second user’s user interface. However, Wong teaches:	further in response to the user confirming the selection of the metadata item value in lieu of the missing metadata item value, dynamically reflect, in a different interactive user interface operated by a second user, removal of the first data item from the first set of data items that are missing metadata item values. A list of content items is displayed on multiple devices; when one item is deleted from the list, other devices displaying the item in the list remove the item from the display (Wong, ¶ 31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Wong with those of Miser/Getsch/Alexander/Kirn/Bourdev. One would have been motivated to do so in order to allow multiple users to work together on the metadata in real-time while ensuring that the list of metadata is correctly synchronized (Wong, ¶¶ 2–4).
Regarding dependent claim 27, this claim recites limitations similar to those of claim 24, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
                                    
/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176